Determination of respondent New York City Department of Housing Preservation and Development, dated December 9, 2008, which terminated petitioner’s enhanced Section 8 rent subsidy, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Michael D. Stallman, J.], entered Nov. 5, 2009), dismissed, without costs.
Respondent’s determination was supported by substantial evidence. The record demonstrates that petitioner violated the agency’s policies requiring truthful and complete reporting of household composition and income information on the application and recertification forms (see Matter of Hussain v Donovan, 73 AD3d 573 [2010]; Matter of Gerena v Donovan, 51 AD3d 502 [2008]). In reaching its determination, respondent did not deviate from the regulatory framework governing income verification (cf. Matter of Frick v Bahou, 56 NY2d 777, 778 [1982]).
The penalty imposed was not so disproportionate to the offense as to be shocking to one’s sense of fairness (see Hussain at 573). Concur—Mazzarelli, J.P., Andrias, Moskowitz, Richter and Manzanet-Daniels, JJ.